Citation Nr: 1612293	
Decision Date: 03/25/16    Archive Date: 03/29/16

DOCKET NO.  10-14 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a vision disorder, to include as secondary to residuals of a traumatic brain injury (TBI) and headaches.

2.  Entitlement to service connection for lumbar spine degenerative disc disease status post two surgeries, with residual lower extremity radicular symptoms.

3.  Entitlement to service connection for a cervical spine strain with degenerative arthritis.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1994 to September 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The issue of entitlement to service connection for a cervical spine strain with degenerative arthritis being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran does not have a separate vision disorder but does have blurred vision as a symptom of his service-connected headaches.

2. The Veteran's lumbar spine degenerative disc disease status post two surgeries did not have its onset in service or within one year of service discharge, and is not etiologically related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for a vision disorder have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, (2015).

2. The criteria for service connection for lumbar spine degenerative disc disease have not been met.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310 (2015).  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310 (2015).

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Entitlement to Service Connection for a Vision Disorder, to include as Secondary to Residuals of a TBI and Headaches

The Veteran contends in his July 2008 claim that he has vision problems due to his service-connected residuals of a TBI.  He reported that his vision sometimes gets blurred for no apparent reason, and that "while this occurs often with my migraine headaches it also happens without them."  In his April 2010 substantive appeal, the Veteran reported that "I get blurred vision on and off and especially when I have the dizziness."  The Board notes that the Veteran is in receipt of service connection for residuals of a TBI, including for migraine headaches as a residual of a TBI.

In an October 2008 eye examination report addressed to VA Compensation and Pension Services but drafted on private letterhead, the examiner opined:

The veteran's eye condition is not caused by or a result of his service.  Rationale:  The veteran's eye condition is one of myopia, or nearsightedness.  It is a normal condition and has no bearing on eye usage in the service or his motor vehicle accident [in the service].  His eyes and visual system are essentially normal.

In a June 2009 VA TBI examination, the Veteran reported that when watching sports, he has difficulty telling where the ball is or which player is which; he also reported having a frequent sense of distortion of his vision.  The examiner found that the Veteran's migraine headaches are associated with blurry and distorted vision.  The examiner also found that the Veteran's vision appeared to be intact.

In a March 2010 VA examination of his headaches, the Veteran reported that he gets blurred vision when having migraine headaches.

In an April 2012 VA TBI examination, the examiner found that the Veteran's visual spatial orientation was normal and that he did not have visual impairment attributable to his TBI, but that he experiences changes in vision associated with his headaches.

In December 2013 the Veteran underwent another VA examination of his eyes.  The Veteran reported his current symptoms were a mild blurriness lasting perhaps an hour or so and mainly noticed at a distance, which had been present for several years and is experienced with migraines.  The examiner opined that the Veteran's symptoms can only be related to his age in view of his very normal, healthy eyes and visual system.  The examiner stated that there is no plausible connection to the Veteran's other problems.

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran has a visual disorder that may be separately service-connected.  Eye examinations in October 2008 and December 2013 both found the Veteran not to have any eye condition other than congenital or developmental errors of refraction.  The 2008 examiner noted myopia and the 2013 examiner noted presbyopia, not related to service or any service-connected disability.

The Veteran has reported, both in connection with his claim and at various VA examinations, that he does experience some eye symptomatology in the form of blurry vision.  The evidence supports that this is a symptom of his service-connected headaches rather than a separate disability.   At both his June 2009 and April 2012 VA examinations, the examiners attributed the Veteran's vision changes, which the June 2009 examiner noted to be blurry and distorted vision, to the Veteran's migraine headaches.  The Veteran himself reported at his March 2010 VA headache examination that the blurred vision occurs with migraines.  The Board notes that the Veteran is separately service-connected for headaches, which are rated on the basis of incapacitating episodes, a factor in which is the Veteran's vision changes during a migraine.

The Board concludes that a preponderance of the evidence is against service connection for a vision disorder, the benefit of the doubt doctrine does not apply, and the claim must be denied.

Entitlement to Service Connection for Lumbar Spine Degenerative Disc Disease status post two surgeries, with Residual Lower Extremity Radicular symptoms

The Veteran contends in his July 2008 claim that he has a back disorder due to his motor vehicle accident in service.  In his February 2009 notice of disagreement, he reported that he injured his back several times in service, including while playing basketball and, later, in his motor vehicle accident.  He accurately noted that there are multiple reports of treatment for a back disorder in his service treatment records; these include records dated December 1995, July 1997, September 1997, and June 1998.

The first medical evidence showing lumbar spine degenerative disc disease is from years after the Veteran's separation from service.  

At his September 2008 VA spine and joints examination the Veteran reported no significant musculoskeletal problems from service until his 2001 post-service injury, only occasional low back pain.  The September 2008 VA examiner opined:

Regarding his back condition he had back strain during his military service with recurrent episodes of pain, but no significant work or activity limitations.  He had [a] Worker's Comp[ensation] back injury in 2001 with radiation of pain and subsequent lumbar disk surgery.  His current back symptoms appear to be primarily related to his disk disease, which manifested and [was] accepted under Worker's Comp[ensation] with two subsequent surgeries after 2001.  His earlier low back strain is less likely than not causing his current symptoms and limitations from his back condition.

By contrast, in a June 2009 VA TBI examination, the examining physician opined that the Veteran has:

Peripheral neurologic damage, secondary to low back injury, which as likely as not, occurred during the same motor vehicle accident [as caused his TBI, during service].  The nature of that accident was quite severe, and even though he was constrained there was a massive impact involving the junction of the torso and the lower extremities.  He had no back problems prior to that time.

In December 2013 the Veteran was afforded another VA examination of his back taking into consideration the September 2008 and June 2009 opinions as well as the Veteran's in-service and post-service back injuries.  The VA examiner opined:

Whereas [the Veteran] complained of back problems in the service, there is no objective evidence to show this was a chronic condition. Given the amount of elapsed time, and especially a well documented [Workman's Compensation] lumbar injury that resulted in THREE [low back] surgeries, (all paid for by an open Workman's Comp[ensation] claim), repetitive use syndromes that cause wear and tear on the [musculoskeletal] system, natural aspects of [musculoskeletal]  aging, and any undocumented, claimed or unclaimed injuries or post-operative problems after the service as noted above, it is less likely than not present back problems directly result of service.

The Board acknowledges the Veteran's own opinion that his in-service motor vehicle accident is the cause of his current back disability, but finds that the most probative medical evidence weighs against service connection.  The December 2013 VA examiner reviewed the Veteran's medical records and acknowledged his complaints of back problems in service, but opined that they did not reflect a chronic condition.  The examiner noted the Veteran's post-service lumbar injury among other factors in concluding that it is less likely than not that the Veteran's current back disability was caused by his service.

The Board has considered the opinion of the June 2009 VA examiner who performed the Veteran's TBI examination, but finds that opinion is entitled to less probative value as the examiner makes no mention of the Veteran's post-service back injury.  Instead, the examination focuses solely on the Veteran's in-service motor vehicle accident.  Therefore, it is unclear whether the examiner rendered his opinion based on all the facts of the case.

The Board also acknowledges the September 2008 note by the psychologist who performed the Veteran's VA mental health examination that the Veteran's back pain may have begun in service, possibly exacerbated by the motor vehicle accidents, but that a direct link to the injuries sustained in the military service is difficult to sustain.  In making the statement, the psychologist, who has not presented himself as an orthopedic expert, appears to merely be recounting that the Veteran sought treatment for his back on occasions in service.  Therefore, the Board finds it has little probative value in determining the etiology of the Veteran's current lumbar spine degenerative disc disease.

Further, the etiology of lumbar spine degenerative disc disease, particularly given the lapse of time and subsequent back injury in this case, is a complex medical question not capable of lay observation and is not the type of medical issue for which a lay opinion may be accepted as competent evidence.  As a lay person, the Veteran does not have the education, training and experience to offer a medical diagnosis or an opinion as to the onset or etiology of this condition.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly, the Veteran's lay statements as to a nexus between his in-service motor vehicle accident and current back disability are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Based on the forgoing, the Board finds that a preponderance of the evidence is against finding that the Veteran's lumbar spine degenerative disc disease began in service or within one year of his discharge or that it is etiologically related to his service.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in August 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA examinations in September 2008, October 2008, June 2009, March 2010, April 2012, and December 2013.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contains sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for a vision disorder is denied.

Service connection for lumbar spine degenerative disc disease is denied.


REMAND

The Veteran contends in his July 2008 claim that he has a neck disorder due to his motor vehicle accident in service.  In his February 2009 notice of disagreement, he attributed his neck disorder to "whiplash incurred in the [motor vehicle accident]," and stated that "this would be proven by the VA x-rays which showed cervical spine degenerative arthritis."

In a September 2008 VA spine and joints examination report, the examiner found that the Veteran "does not have a clear diagnosis of ongoing neck problems at this time," and ordered x-rays "to see if there [are] any posttraumatic changes."  In an addendum drafted later that month, the examiner diagnosed the Veteran with a cervical spine strain with degenerative changes based on x-ray evidence.  However, the examiner did not provide an opinion or rationale as to whether the Veteran's cervical spine strain with degenerative changes was related to service.

The Board remanded the appeal in October 2013 to obtain an opinion as to whether the Veteran's cervical spine disability is related to service.  The Veteran underwent a new VA examination in December 2013 and the examiner opined:

Whereas [the Veteran] complained of neck problems in the service, there is no objective evidence to show this was a chronic condition.  Given the amount of elapsed time, repetitive use syndromes that cause wear and tear on the [musculoskeletal] system, natural aspects of [musculoskeletal] aging, and any undocumented, claimed or unclaimed injuries after the service, it is not possible to determine specific origin or cause of this claim without resorting to mere speculation.

The United States Court of Appeals for Veterans' Claims (Court) has provided guidance as to when VA can accept an examiner's statement that an opinion cannot be provided without resort to speculation.  Jones v. Shinseki, 23 Vet. App. 382, 389   (2010).  Specifically, the Court held that simply concluding that the etiology of a disability could not be resolved without speculation without providing any explanation why, was inadequate.  The Court has directed that, before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence; it must be clear that the examiner has indeed considered all procurable and assembled data; and the phrase "without resort to speculation" should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.  Jones, 23 Vet. App. at 393-94.  In this case, the examiner has offered only a generic rationale with respect to consideration of any post-service factors rather than citing to any evidence specific to this Veteran's claim, and it is not evident from the record that the examiner's use of the phrase "without resorting to mere speculation" reflects "the limitations of knowledge in the medical community at large" rather than solely the examiner's own.

Therefore, the Board finds that an addendum VA opinion is necessary.

Accordingly, the case is REMANDED for the following action:

1. Obtain a supplemental medical opinion from the December 2013 VA examiner or another suitably qualified examiner as to the etiology of the Veteran's cervical spine strain with degenerative arthritis.  The claims file should be made available for review of the Veteran's pertinent medical history.

The medical evaluator should offer an opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's cervical spine strain with degenerative arthritis resulted from his military service, including from his in-service motor vehicle accident.

In reaching an opinion, the medical evaluator should consider the Veteran's lay statements, the report of a complaint of a neck disorder in his service treatment records in September 1997, and the September 2008 and December 2013 VA spine and joints examination reports.

The rationale for any opinion offered should be provided.  If the medical evaluator is unable to render an opinion without a resort to speculation, then the medical evaluator must explain why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

A medical opinion without examination will be sufficient in this case unless a new examination is deemed necessary by the VA medical professional authoring the opinion.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


